The plaintiffs are C. M. Herndon, a resident of North Carolina,   (195) and George S. Loucks and W. H. Wheeler and P. H. Glatfeller, residents of Pennsylvania. The defendant is a corporation, organized and existing under the laws of Great Britain. The plaintiffs have sued the defendant on an insurance policy, demanding the sum of $2,500, exclusive of interest and costs.
At the appearance term of Durham Superior Court, to which this suit was brought, the defendant filed its petition for removal to the United States Circuit Court for the Western District of North Carolina, setting forth the foregoing facts, and also filed bond in the sum of $250, in form as prescribed by law. The petition was duly verified and the bond justified. His Honor refused to make an order for removal, and directed the case to be proceeded with in the State court.
From this ruling the defendant appealed.
This case is in all material respects, for the present purpose, like that of Herndon v. Ins. Co., ante, 183, and must be governed by it. The defendant here is a corporation of Great Britain, in a sense a foreign subject, but this does not render unnecessary the allegation of the citizenship of the plaintiffs. Massman v. Higginson, 4 Dal., 12; Hodgson v.Benderbank, 5 Cran., 303; Damil v. Wentyman, 2 Pet., 136; Curtis v. Jones, U.S., 111; Steamship Co. v. Tugman, 106 U.S. 118.
Affirmed.
Cited: S. c., 108 N.C. 649. *Page 164 
(196)